             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:20 CR 26

UNITED STATES OF AMERICA            )
                                    )
                                    )
v.                                  )                         ORDER
                                    )
SHANNON WHITE,                      )
                                    )
                 Defendant.         )
______________________________      )

      This matter is before the Court sua sponte.

      On March 6, 2020, the Court conducted a hearing on the Government’s

motion for pretrial detention. At the conclusion of the hearing, the Court

granted the motion. A written order memorializing the ruling has not yet been

filed. The undersigned has realized, however, that no information was provided

during the hearing regarding victim notification.

      Accordingly, the Government is DIRECTED to file a notice advising as

to whether the family members or other representatives of the victim have

been notified of their rights pursuant to the Crime Victims’ Rights Act and

whether they wish to be heard with regard to the Government’s motion for

pretrial detention. The Court’s oral ruling on the motion is hereby STAYED

pending the receipt of this information.
                                           Signed: March 6, 2020
